Citation Nr: 0633198	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  99-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed coronary 
artery disease and hypertension, to include as secondary to 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD), to include as 
secondary to the veteran's service-connected PTSD.  

3.  Entitlement to service connection for claimed chronic 
obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for claimed migratory 
joint pain.  

5.  Entitlement to service connection for a hand disorder, 
claimed as a residual of chemical burns.  

6. Entitlement to service connection for claimed cellulitis.  

7.  Entitlement to service connection for a claimed sinus 
disorder.  

8.  Entitlement to service connection for claimed chronic 
fatigue syndrome, to include as secondary to the veteran's 
service-connected PTSD.  

9.  Entitlement to service connection for claimed headaches.  

10.  Entitlement to service connection for claimed loss of 
sense of smell.  

11.  Entitlement to service connection for claimed loss of 
sense of taste.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in September 2004 
for additional development of the record.  

The issues of service connection for headaches, loss of sense 
of smell and loss of sense of taste are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested coronary 
disease, hypertension, GERD or COPD in service or for many 
years thereafter.  

2.  The currently diagnosed coronary artery disease and 
hypertension have not been shown to be due to any event or 
incident of the veteran's period of service or to have been 
caused or aggravated by the service-connected PTSD.  

3.  The currently diagnosed GERD has not been shown to be due 
to any event or incident of the veteran's period of active 
service or to have caused or aggravated by the service-
connected PTSD.  

4.  The currently diagnosed COPD has not been shown to be due 
to any event or incident of the veteran's period of active 
service or to have been caused or aggravated by the ser.  

5.  The veteran has not been diagnosed with current and 
chronic migratory joint pain.  

6.  The veteran has not been diagnosed with a current and 
chronic hand disorder, as a residual of chemical burns.  

7.  The veteran has not been diagnosed with current and 
chronic cellulitis.  

8.  The veteran has not been diagnosed with a current and 
chronic sinus disorder.  

9.  The veteran has not been diagnosed with current chronic 
fatigue syndrome.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by coronary artery 
disease and hypertension is not due to disease or injury that 
was incurred in or aggravated by service; nor is either 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).  

2.  The veteran's disability manifested by GERD is not due to 
disease or injury that was incurred in or aggravated by 
service; nor is it proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2006).  

3.  The veteran's disability manifested by COPD is not due 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  The veteran is not shown to have a disability manifested 
by migratory joint pain due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

5.  The veteran is not shown to have a hand disability due to 
chemical burns or other disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

6.  The veteran is not shown to have a disability manifested 
by cellulitis due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

7.  The veteran is not shown to have a sinus disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

8.  The veteran is not shown to have a disability manifested 
by chronic fatigue syndrome due disease or injury that was 
incurred in or aggravated by service or proximately due to or 
the result of the service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, that rating decision was 
issued more than a year prior to enactment of VCAA.  
Moreover, the RO followed up the March 2005 VCAA letter with 
a readjudication in a September 2005 Supplemental Statement 
of the Case.  Consequently, this case now raises no 
procedural concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases and arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records are negative for 
complaints or findings referable to heart disease and 
hypertension, and his December 1967 separation examination 
report indicates blood pressure of 102/58.  

In January 1997, the veteran was hospitalized at a VA 
facility for a myocardial infarction, and his May 1999 VA 
general medical examination confirms diagnoses of coronary 
artery disease, status post myocardial infarction and PTCA, 
and controlled hypertension.  

However, none of these treatment providers have suggested an 
etiological relationship between these disorders and any 
event or incident in service or the service-connected PTSD.  

A careful review of the service medical records shows 
treatment for nausea and upset stomach in February 1967, but 
no gastric reflux was noted during this time or at separation 
in December 1967.  

Subsequent to service, the veteran was treated for GERD in 
April 1999, and this disorder was noted in a May 1999 VA 
general medical examination.  However, none of these 
treatment providers have suggested an etiological 
relationship between GERD and any symptom or manifestation 
demonstrated in service or the service-connected PTSD.

The veteran's service medical records, including his December 
1967 separation examination report, similarly do not reflect 
any pulmonary complaints of findings.  Subsequent to service, 
the veteran's May 2005 VA general medical examination 
revealed COPD, but no treatment providers to date have 
suggested an etiological relationship between COPD and any 
event or incident of the veteran's period of active service.  

The veteran complained of having musculoskeletal pain on 
several occasions during service, including a sore left 
shoulder in July 1965, left second finger pain and swelling 
in October 1965, ankle pain in September 1966, left leg 
soreness in October 1966, and back pain in April 1967.  No 
musculoskeletal complaints were noted during his December 
1967 separation examination, however.  

Subsequent to service, the veteran was treated for left foot 
and ankle pain following a January 1983 motorcycle accident.  
A January 1999 medical record contains an unspecific notation 
of arthritis.  An April 1999 private examination report 
indicates limitation of motion of the lumbar spine, but with 
no corresponding diagnosis.  

A May 1999 VA orthopedic examination found the right 
shoulder, elbows, knees, and ankles to be within normal 
limits.  The VA x-ray studies from March 2001 revealed soft 
tissue swelling about the right ankle, but the impression was 
no evidence of an acute bony injury.  

The veteran has separately been diagnosed with degenerative 
disc disease at L4-L5, per x-rays from May 2001.  However, 
none of his treatment providers have diagnosed migratory 
joint pain or suggested a causal relationship between any 
current disorders or any disease or injury in service.  

In February 1967, during service, the veteran was treated for 
a chemical burn on the left hand.  No skin abnormalities were 
noted during his December 1967 separation examination, 
however.  The veteran's post-service medical records are 
negative for such a disorder; his May 1999 VA general medical 
examination revealed no related scars or deformity.  

In March 1965, during service, the veteran was treated for 
cellulitis of the right lower extremity, with swelling and 
erythema.  This area was noted to be "fine" in April 1965.   
No skin abnormalities were noted during his December 1967 
separation examination.  The veteran's post-service medical 
records are entirely negative for such a disorder; his May 
1999 VA general medical examination revealed no scars, 
deformities or peripheral edema.  

During service, the veteran was treated for a cold in January 
1967 and a sore throat in July 1967.  No sinus or other upper 
respiratory abnormalities were noted during his December 1967 
separation examination, however.  Following service, the 
veteran reported a history of chronic sinus drainage in May 
and September of 1998.  A CT scan from August 1999 revealed 
some mild narrowing of the maxillary sinuses, but the 
impression was of unremarkable paranasal sinuses without 
evidence for paranasal sinus disease.  

The veteran was not treated for fatigue symptoms at any time 
during service.  Subsequent to service, the examiner who 
conducted the May 1999 VA general medical examination 
specifically noted that there was "[n]o evidence of chronic 
fatigue syndrome."  

In summary, the veteran has been diagnosed with coronary 
artery disease and hypertension, GERD and COPD, but these 
disorders have not been shown to be due to any event or 
incident of his service; moreover, the claimed coronary 
artery disease and hypertension and GERD have not been shown 
to be etiologically related to the service-connected PTSD.  

Also, the veteran does not have current diagnoses 
corresponding to his claimed migratory joint pain (although 
he does have degenerative disc disease of the lumbar spine), 
hand disorder (scars), cellulitis, sinus disorder or chronic 
fatigue syndrome.  

To date, the veteran's VA examiners have not commented on the 
likely etiology of the veteran's currently diagnosed 
disorders.  Such etiology opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking any of 
the claimed disorders to service or service-connected 
disability and no reasonable possibility that a further VA 
examination, with etiology opinions, would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
such opinions are not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
October 1999 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for coronary artery 
disease and hypertension, GERD, COPD, migratory joint pain, a 
hand disorder (scars), cellulitis, sinus disorder, and 
chronic fatigue syndrome, and these claims must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for coronary artery disease and 
hypertension, to include as secondary to the veteran's 
service-connected PTSD, is denied.  

Service connection for GERD, to include as secondary to the 
veteran's service-connected PTSD, is denied.  

Service connection for COPD is denied.  

Service connection for migratory joint pain is denied.  

Service connection for a hand disorder, as a residual of 
chemical burns, is denied.  

Service connection for cellulitis is denied.  

Service connection for a sinus disorder is denied.  

Service connection for chronic fatigue syndrome, to include 
as secondary to the veteran's service-connected PTSD, is 
denied.  




REMAND

In regard to the veteran's claim of service connection for 
headaches, the Board is aware that he was treated for 
headaches on several occasions in 1967 during service.  He 
has also been treated frequently for headaches subsequent to 
service.  

To date, however, he has not been examined for the express 
purpose of determining the etiology of his claimed headaches, 
and the Board finds that such an examination is "necessary" 
under 38 U.S.C.A. § 5103A(d).  

The Board is aware that the veteran's claimed loss of the 
senses of smell and taste were addressed on examination in 
May 1999.  In the examination report, the examiner noted 
partial hyposmia and hypogeusia, both related to inhalant 
allergic rhinitis.  

The examiner was unable to determine whether these disorders 
were related to military service but noted that if the 
veteran had been treated for allergic complaints or hay fever 
in the military, "this would support a military 
connection."  

As noted, the veteran did have upper respiratory complaints 
in service, and a further examination is also "necessary" 
under 38 U.S.C.A. § 5103A(d) in conjunction with these 
claims. 

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed 
headaches, loss of sense of smell, and 
loss of sense of taste.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to each claimed 
disorder.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
is etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of one or more of the claims remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  
 


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


